
	
		II
		109th CONGRESS
		2d Session
		S. 3172
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 25, 2006
			Mrs. Clinton (for
			 herself and Mr. Salazar) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To establish an Office of Emergency
		  Communications, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Interoperable Communications
			 and Safety Act of 2006.
		2.DefinitionsIn this Act—
			(1)the term Department means the
			 Department of Homeland Security;
			(2)the term Emergency Communications
			 Preparedness Center or the Center means the center
			 established under section 8(a);
			(3)the terms emergency response
			 providers, local government, and State have
			 the same meaning as in section 2 of the Homeland Security Act of 2002 (6 U.S.C.
			 101);
			(4)the term emergency response support
			 provider includes Federal, State, and local governmental and
			 nongovernmental utilities, public works, transportation, and public health and
			 related personnel, organizations, agencies, and authorities;
			(5)the term interoperable emergency
			 communications system means the ability of emergency response providers
			 and relevant Federal, State, and local government agencies to communicate with
			 each other as necessary, through a dedicated public safety network utilizing
			 information technology systems and radio communications systems, and to
			 exchange voice, data, or video with one another on demand, in real time, as
			 necessary;
			(6)the term National Emergency
			 Communications Strategy means the strategy established under section
			 4(a);
			(7)the term Office of Emergency
			 Communications means the office established under section 3(a);
			(8)the term Regional Emergency
			 Communications Coordination Working Group or RECC Working
			 Group means a working group established under section 7(a); and
			(9)the term Secretary means the
			 Secretary of Homeland Security.
			3.Office of Emergency
			 Communications
			(a)In
			 generalThere is established
			 in the Department an Office of Emergency Communications.
			(b)Under
			 SecretaryThe head of the
			 Office of Emergency Communications shall be the Under Secretary for Emergency
			 Communications who shall—
				(1)be appointed by the President, by and with
			 the advice and consent of the Senate; and
				(2)report directly to the Secretary.
				(c)ResponsibilitiesThe Under Secretary for Emergency
			 Communications shall—
				(1)assist the Secretary in developing and
			 implementing the program described in section 7303(a)(1) of the Intelligence
			 Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(a)(1));
				(2)administer the Department’s
			 responsibilities and authorities relating to the SAFECOM Program;
				(3)administer the Department’s
			 responsibilities and authorities relating to the Integrated Wireless Network
			 program;
				(4)conduct extensive, nationwide outreach and
			 foster the development of interoperable emergency communications capabilities
			 by State, regional, and local governments and public safety agencies;
				(5)provide technical assistance to State,
			 regional, and local government officials with respect to use of interoperable
			 emergency communications capabilities;
				(6)promote the development of standard
			 operating procedures with respect to use of interoperable emergency
			 communications capabilities for incident response and facilitate the sharing of
			 information on best practices (including from governments abroad) for
			 achieving, maintaining, and enhancing interoperable emergency communications
			 capabilities for such response;
				(7)coordinate the establishment of a national
			 response capability with initial and ongoing planning, implementation, and
			 training for the deployment of backup communications services in the event of a
			 catastrophic loss of local and regional emergency communications
			 services;
				(8)assist the President, the National Security
			 Council, the Homeland Security Council, the Director of the Office of Science
			 and Technology Policy, and the Director of the Office of Management and Budget
			 in ensuring the operability of the telecommunications functions and
			 responsibilities of the Federal Government;
				(9)establish requirements for total and
			 nonproprietary interoperable emergency communications capabilities for all
			 public safety radio and data communications systems and equipment;
				(10)help to establish an integrated national
			 public alert and warning system that incorporates legacy systems; and
				(11)review all interoperable emergency
			 communications plans of Federal, State, and local governments, including
			 Statewide and tactical interoperability plans.
				(d)Performance of
			 Previously Transferred FunctionsThere is transferred to the Secretary the
			 authority to administer, through the Under Secretary for Emergency
			 Communications, the following:
				(1)The SAFECOM Program.
				(2)The responsibilities of the Chief
			 Information Officer related to the implementation of the Integrated Wireless
			 Network.
				(3)The Interoperable Communications Technical
			 Assistance Program.
				(e)CoordinationThe Under Secretary shall coordinate, as
			 appropriate, with the Director of the Office for Interoperability and
			 Compatibility to—
				(1)assist the Under Secretary in developing
			 and implementing the science and technology aspects of the program described in
			 subparagraphs (D), (E), (F), and (G) of section 7303(a)(1) of the Intelligence
			 Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(a)(1));
				(2)support the creation of national voluntary
			 consensus standards for interoperable emergency communications;
				(3)establish a comprehensive research,
			 development, testing, and evaluation program for improving interoperable
			 emergency communications;
				(4)establish requirements for total and
			 nonproprietary interoperable emergency communications capabilities for all
			 public safety radio and data communications systems and equipment;
				(5)evaluate and validate new technology
			 concepts in real-world environments to achieve interoperable emergency
			 communications capabilities;
				(6)encourage more efficient use of existing
			 resources, including equipment and spectrum, to achieve interoperable emergency
			 communications capabilities;
				(7)test and deploy public safety
			 communications systems that are less prone to failure, support new nonvoice
			 services, consume less spectrum, and cost less than existing systems;
				(8)work with the private sector to develop
			 solutions to improve emergency communications capabilities and achieve
			 interoperable emergency communications capabilities; and
				(9)coordinate with the Under Secretary for
			 Emergency Communications with respect to the SAFECOM program.
				(f)Sufficiency of
			 resources
				(1)In
			 generalThe Secretary shall
			 provide the Office for Emergency Communications the resources and staff
			 necessary to carry out the responsibilities under this section.
				(2)PlanNot later than days 60 days after the date
			 of enactment of this Act, the Secretary shall submit to Congress a report on
			 the resources and staff necessary to carry out the responsibilities under this
			 Act.
				(3)Comptroller
			 general review
					(A)In
			 generalThe Comptroller
			 General shall review the validity of the report submitted under paragraph
			 (2).
					(B)ReportNot later than 30 days after the date on
			 which the report is submitted under paragraph (2), the Comptroller General
			 shall submit to Congress a report containing the findings of the review under
			 subparagraph (A).
					4.National Emergency
			 Communications Strategy
			(a)In
			 GeneralNot later than 1 year
			 after the completion of the baseline assessment under section 5, the Secretary,
			 acting through the Under Secretary for Emergency Communications, and in
			 cooperation with State and local governments, Federal departments and agencies,
			 emergency response providers, emergency response support responders, and the
			 private sector, shall develop a National Emergency Communications Strategy to
			 achieve interoperable emergency communications.
			(b)ContentsThe National Emergency Communications
			 Strategy shall—
				(1)include a national interoperable emergency
			 communication inventory that—
					(A)identifies for each Federal department and
			 agency—
						(i)the channels and frequencies used;
						(ii)the nomenclature used to refer to each
			 channel or frequency used; and
						(iii)the types of communications system and
			 equipment used;
						(B)identifies the interoperable emergency
			 communication systems in use for public safety systems in the United States;
			 and
					(C)provides a listing of public safety mutual
			 aid channels in operation and their ability to connect to an interoperable
			 communications system;
					(2)include, in consultation with the National
			 Institute of Standards and Technology, a process for expediting national
			 voluntary consensus-based emergency communications equipment standards for the
			 purchase and use by public safety agencies of interoperable emergency
			 communications equipment and technologies;
				(3)identify the appropriate interoperable
			 emergency communications capabilities necessary for Federal, State, and local
			 governments to operate at all threat levels;
				(4)address both short-term and long-term
			 solutions to achieving Federal, State, and local interoperable emergency
			 communications systems, including provision of existing and emerging
			 technologies that facilitate operability, interoperability, coordination, and
			 integration among existing emergency communications systems;
				(5)identify how Federal Government departments
			 and agencies that respond to acts of terrorism, natural disasters, and other
			 emergencies can work effectively with State and local governments, in all
			 States, and with such other entities as are necessary to implement the
			 strategy;
				(6)include measures to identify and overcome
			 all obstacles to achieving interoperable emergency communications; and
				(7)set goals and establish timeframes for the
			 achievement of an emergency, command-level communication system based on
			 existing equipment across the United States and develop a timetable for a
			 nationwide interoperable emergency communications system.
				5.Assessments and
			 reports
			(a)Baseline
			 Operability and Interoperability AssessmentNot later than 1 year after the date of
			 enactment of this Act and not less than every 5 years thereafter, the
			 Secretary, acting through the Under Secretary for Emergency Communications,
			 shall conduct an assessment of Federal, State, and local governments,
			 to—
				(1)define the range of operable and
			 interoperable emergency communications capabilities needed for specific
			 events;
				(2)assess the capabilities to meet such
			 communications needs; and
				(3)identify the gap between such capabilities
			 and defined requirements.
				(b)Progress
			 ReportsNot later than 1 year
			 after the date of enactment of this Act, and annually thereafter, the
			 Secretary, acting through the Under Secretary for Emergency Communications,
			 shall submit to Congress a report on the progress of the Department in
			 implementing and achieving the goals of this Act, including—
				(1)a description of the findings of the most
			 recent baseline assessment conducted under subsection (a);
				(2)a determination of the degree to which
			 interoperable emergency communications has been achieved to date and ascertain
			 the needs that remain for interoperability to be achieved;
				(3)an assessment of the ability of communities
			 to provide and maintain interoperable emergency communications—
					(A)among emergency managers, emergency
			 response providers, emergency response support providers, and government
			 officials in the event of acts of terrorism, natural disasters, or other
			 emergencies, including Incidents of National Significance declared by the
			 Secretary under the National Response Plan; and
					(B)in the event of substantial damage to
			 ordinary communications infrastructure or sustained loss of electricity;
					(4)a list of best practices among communities
			 for providing and maintaining interoperable emergency communications in the
			 event of acts of terrorism, natural disasters, or other emergencies; and
				(5)an evaluation of the feasibility and
			 desirability of the Department developing, on its own or in conjunction with
			 the Department of Defense, a mobile communications capability, modeled on the
			 Army Signal Corps, that could be deployed to support emergency communications
			 at the site of acts of terrorism, natural disasters, or other
			 emergencies.
				6.Coordination of
			 Federal Emergency Communications grant programs
			(a)Assessment of
			 Grants and Standards ProgramsThe Secretary, acting through the Under
			 Secretary for Emergency Communications, shall assess Federal grants and
			 standards programs managed by other Federal departments and agencies to—
				(1)integrate and coordinate Federal grant
			 guidelines for the use of Federal homeland security assistance relating to
			 interoperable emergency communications;
				(2)assess and make recommendations to ensure
			 that such guidelines are consistent with the mission of the Office of Emergency
			 Communications; and
				(3)assess and make recommendations to ensure
			 conformity with the goals and objectives identified in the National Emergency
			 Communications Strategy.
				(b)Denial of
			 Eligibility for Grants
				(1)In
			 generalThe Secretary, acting
			 through the Under Secretary for Emergency Communications, may prohibit any
			 State or local government from using Federal homeland security assistance
			 administered by the Department to achieve, maintain, or enhance interoperable
			 emergency communications capabilities, if—
					(A)such government has not complied with the
			 requirement to submit a Statewide Interoperable Communications Plans under
			 section 7303(f) of the Intelligence Reform and Terrorism Prevention Act of 2004
			 (6 U.S.C. 194(f)); and
					(B)not later than 3 years after the date of
			 enactment of this Act, national voluntary consensus standards for interoperable
			 emergency communications capabilities have not been developed and
			 promulgated.
					(2)StandardsIf the standards described in paragraph
			 (1)(B) have not been developed and promulgated on the date that is 3 years
			 after the date of enactment of this Act, the Secretary, in coordination with
			 other Federal departments and agencies with responsibility for standards shall
			 develop, promulgate, and revise national voluntary consensus standards on
			 interoperable emergency communications not later than 4 years after the date of
			 enactment of this Act.
				(c)Transfer of
			 FunctionsNot later than 60
			 days after the date of enactment of this Act, the President shall transfer to
			 the Under Secretary for Emergency Communications the functions authorized by
			 section 3006 of the Deficit Reduction Act of 2006 (Public Law 109–71; 120 Stat.
			 24), including the authority to borrow under 3006(b) of that Act.
			7.Regional Emergency
			 Communications coordination
			(a)In
			 GeneralNot later than 180
			 days after the date of enactment of this Act, the Secretary, acting through the
			 Under Secretary for Emergency Communications, shall submit a plan to Congress
			 to establish Regional Emergency Communications Working Groups in critical
			 regions throughout the Nation.
			(b)Subject Matter
			 ExpertsEach RECC Working
			 Group shall consist of the following:
				(1)Non-federalOrganizations representing the interests of
			 the following:
					(A)State officials.
					(B)Local government officials.
					(C)State police departments.
					(D)Local police departments.
					(E)Local fire departments.
					(F)Public safety answering points (9–1–1
			 services).
					(G)Communications equipment vendors (including
			 broadband data service providers).
					(H)Hospitals.
					(I)Public utility services.
					(J)Local exchange carriers.
					(K)Local broadcast media.
					(L)Wireless carriers.
					(M)Satellite communications services.
					(N)Emergency evacuation transit
			 services.
					(O)Ambulance services.
					(P)HAM and amateur radio operators.
					(Q)State emergency managers, homeland security
			 directors, or representatives of State Administrative Agencies.
					(R)Local emergency managers or homeland
			 security directors.
					(S)Other emergency response providers or
			 emergency support providers as deemed appropriate.
					(2)FederalRepresentatives from the Department and
			 other Federal departments and agencies (including the E–911 Implementation
			 Coordination Office of the National Telecommunications and Information
			 Administration and the National Highway Transportation Safety Administration
			 established under section 158 of the National Telecommunications and
			 Information Administration Organization Act (47 U.S.C. 942)) with
			 responsibility for coordinating interoperable emergency communications with or
			 providing emergency support services to State and local governments.
				(c)DutiesThe duties of each RECC Working Group shall
			 include—
				(1)assessing the survivability,
			 sustainability, and interoperability of local emergency communications systems
			 to meet the goals of the National Emergency Communications Strategy;
				(2)reporting annually to the Under Secretary
			 for Emergency Communications on the status of its region in building a robust
			 and sustainable interoperable voice and data emergency communications network
			 and on the progress of the region in meeting the goals of the National
			 Emergency Communications Strategy;
				(3)coordinating the establishment of an
			 effective multijurisdictional, multi-agency emergency communications network
			 for use during acts of terrorism, natural disasters, and other emergencies
			 through the expanded use of emergency management and public safety
			 communications mutual aid agreements; and
				(4)coordinating the establishment of Federal,
			 State, and local support services and networks designed to address the
			 immediate and critical human needs in responding to acts of terrorism, natural
			 disasters, and other emergencies.
				8.Emergency
			 Communications Preparedness Center
			(a)EstablishmentThere is established the Emergency
			 Communications Preparedness Center.
			(b)Operation
				(1)In
			 generalThe Secretary, the
			 Chairman of the Federal Communication Commission, the Secretary of Defense, the
			 Secretary of Commerce, the Attorney General, and the heads of other Federal
			 departments and agencies (including the E–911 Implementation Coordination
			 Office of the National Telecommunications and Information Administration and
			 the National Highway Transportation Safety Administration established section
			 158 of the National Telecommunications and Information Administration
			 Organization Act (47 U.S.C. 942)) or their designees shall jointly operate the
			 Center in accordance with the Memorandum of Understanding entitled,
			 Emergency Communications Preparedness Center (ECPC)
			 Charter.
				(2)ChairThe Secretary shall be the Chair of the
			 Center.
				(c)FunctionsThe Center shall—
				(1)serve as the focal point for interagency
			 efforts to address operable and interoperable communications;
				(2)serve as a clearinghouse for all relevant
			 information regarding intergovernmental efforts to achieve nationwide
			 interoperable emergency communications capabilities;
				(3)ensure cooperation among the relevant
			 Federal Government departments and agencies to improve effectiveness in the
			 communication and implementation of the goals of the National Emergency
			 Communications Strategy, including specifically by working to avoid
			 duplication, hindrances, and counteractive efforts among the participating
			 Federal departments and agencies;
				(4)prepare and submit to Congress, on an
			 annual basis, a strategic assessment regarding the efforts of Federal
			 departments and agencies to implement the National Emergency Communications
			 Strategy; and
				(5)perform such other functions as the
			 President may assign.
				(d)ReportNot later than 180 days after the date of
			 enactment of this Act, the President shall transmit to the Congress a report
			 regarding the implementation of this section, including a description of the
			 staffing and resource needs of the Center.
			9.Integrated national
			 alert and warning System
			(a)In
			 GeneralThe Secretary, acting
			 through the Under Secretary for Emergency Communications, and in coordination
			 with the head of any Federal department or agency that possesses or acquires
			 alert and warning capabilities, including the Departments of Commerce and
			 Defense and the Federal Communications Commission, shall develop, manage,
			 operate, and coordinate an integrated national public alert and warning system
			 that incorporates legacy systems.
			(b)Requirements
				(1)In
			 generalThe system developed
			 under subsection (a) shall—
					(A)be operational within 3 years of the date
			 of enactment of this Act;
					(B)ensure effective collaboration with State
			 and local governments;
					(C)complement and provide interoperability
			 with public alert and warning systems of State and local governments;
					(D)ensure the interoperability of commercially
			 available equipment for radio and data communications systems;
					(E)carry alert and warning messages for acts
			 of terrorism, natural disasters, and other emergencies; and
					(F)incorporate, to the maximum extent
			 possible, technologies and systems that warn and support the unique needs faced
			 by persons with disabilities or language barriers.
					(2)Other
			 requirementsIn developing,
			 managing, operating, and coordinating the system under subsection (a), the
			 Secretary shall—
					(A)conduct regular internal training and
			 exercises on generating and disseminating public alert and warning
			 messages;
					(B)support public education and outreach to
			 increase community awareness of the integrated national alert and warning
			 system;
					(C)develop public–private partnerships
			 to—
						(i)leverage government and industry needs,
			 capabilities, and resources necessary to delivery effective disaster
			 warnings;
						(ii)facilitate the development, promulgation,
			 and regular updating of national voluntary consensus standards for public alert
			 and warning technologies;
						(iii)identify, in consultation with the
			 Assistant Secretary for Infrastructure Protection and the Assistant Secretary
			 for Cybersecurity and Telecommunications, critical infrastructure and key
			 resources necessary to provide accurate, survivable, and sustainable public
			 alerts and warnings;
						(iv)incorporate private sector threat
			 information sharing into alert and warning systems of Federal, State, and local
			 governments; and
						(v)ensure continuity of operations plans are
			 in place to minimize the disruption to communications infrastructure used for
			 the dissemination of public alerts and warnings;
						(D)promulgate standard operating procedures
			 and protocols for the integrated national public alert and warning system;
			 and
					(E)identify and incorporate existing, new, and
			 emerging technologies, including the utilization of both satellite and ground
			 based alert and warning distribution networks to provide redundant, timely, and
			 accurate public alerts and warnings.
					(c)Implementation
			 PlanNot later than 180 days
			 after the date of enactment of this Act, the Secretary, acting through the
			 Under Secretary for Emergency Communications, shall develop an implementation
			 plan for this section.
			
